 OAO 435              Case       3:20-cr-08098-SPL              Document
                                      Administrative Office of the                42 Filed 02/08/21 Page
                                                                   United States Courts               FOR1 of 1 USE ONLY
                                                                                                         COURT
 AZ Form (Rev. 10/2018)                                                                                               DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                   3. DATE
           David Pimsner                                                                602-514-7500                             2/8/2021
4. FIRM NAME
                 U.S. Attorney's Office
5. MAILING ADDRESS                                                                  6. CITY                           7. STATE         8. ZIP CODE
                        40 N. Central Ave. #1800                                              Phoenix                    AZ                 85004
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    CR20-8098-PHX-SPL                                  SPL                          11.   10/19/2020                   12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    U.S. v. Loren Reed                                                              14.   Phoenix                      15. STATE AZ
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             9     CRIMINAL JUSTICE ACT            BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9     IN FORMA PAUPERIS               OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                     DATE(S)                            PORTION(S)                          DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                              ✔9OTHER (Specify)
    9SENTENCING                                                                       Detention Hearing                           10/19/2020
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST           # OF               DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                      ADDITIONAL                                                      ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                      COPIES
     30 DAYS                   9                       9
                                                       ✔
                                                                                           PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     david.pimsner@usdoj.gov
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    s/ David Pimsner (R21AZX90087)                                     THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   2/8/2021
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                          PHONE NUMBER
ORDER RECEIVED                                     DATE                BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY            TRANSCRIPTION COPY            ORDER RECEIPT       ORDER COPY
